Judgment unanimously modified, on the law and on the facts, by eliminating the provision circumscribing the separation to a “limited period of one year, eleven months and twenty-five days” and, as so modified, affirmed, without costs or disbursements. The complaint and the evidence in support thereof, the fact that this is the second action brought by plaintiff for a permanent separation and the circumstances of the parties, *754do not support a limited decree but warrant a judgment of separation from bed and board forever. Obviously, the purpose of the plaintiff in securing a limited decree is not to leave open an opportunity for reconciliation, but to frustrate the policy of the law by which a decree of separation may be “converted” into a ground for divorce. (Domestic Relations Law, §§ 200, 170, subd. [5]; Seldin v. Seldin, 55 Mise 2d 187.) Concur — Stevens, J. P., Eager, Tilzer, McGivern and Bastow, JJ.